Case 1:19-mj-00242-KLM Document 11 Filed 10/28/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No.: 19-mj-00242-KLM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JOHNNY L. MORGAN,

      Defendant.


                MEMORANDUM IN SUPPORT OF DETENTION
______________________________________________________________________

      The United States of America submits the following Memorandum In Support Of

Detention.

       A Detention and Preliminary Revocation Hearing in the above-captioned case is

currently set for Wednesday, October 30, 2019 at 2:00 p.m. See ECF No. 10. The

Government will seek detention and request that while in the custody of the United

States Marshals, the defendant, Johnny L. Morgan, be transported to the Northern

District of West Virginia to be sentenced in case number 18cr31.

      On October 11, 2019, the Government filed a Motion To Revoke Bond And Issue

Arrest Warrant in case no. 19-mj-00175-SKC, United States v. Morgan. That motion is

currently pending. In 19-mj-00175-SKC, as in the case before this Court, Morgan

appeared in this district for a FEDERAL RULE of CRIMINAL PROCEDURE 5(c)(3) Initial

Appearance pursuant to a bench warrant issued by Judge Keeley in the United States

District Court for the Northern District of West Virginia in case number 18cr31. In both

                                            1
Case 1:19-mj-00242-KLM Document 11 Filed 10/28/19 USDC Colorado Page 2 of 3




19-mj-00175-SKC and the case before this Court, Judge Keeley issued bench warrants

because Morgan failed to appear for his Sentencing Hearings: one set for March 4,

2019 and the other for August 13, 2019.

      Attached is the Government’s Motion To Revoke Bond And Issue Arrest Warrant

[ECF No. 14] from 19-mj-00175-SKC. The Government attaches the motion to provide

a complete procedural background of Morgan’s appearances in this district and as

evidence to support detention at the October 30, 2019 hearing.

      Dated: October 28, 2019.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                          By:   /s/ Jason St. Julien
                                                JASON ST. JULIEN
                                                Assistant United States Attorney
                                                1801 California St., Suite 1600
                                                Denver, Colorado 80202
                                                Phone: (303) 454-0100
                                                Fax: (303) 454-0405
                                                E-mail: Jason.St.Julien@usdoj.gov
                                                Attorney for the United States




                                            2
Case 1:19-mj-00242-KLM Document 11 Filed 10/28/19 USDC Colorado Page 3 of 3




                           CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on the 28th day of October 2019, I filed the foregoing
MEMORANDUM IN SUPPORT OF DETENTION with the Clerk of the Court using
CM/ECF, which will send notification of such filing to the following individuals:

      Matthew Belcher
      Email: Matthew_Belcher@fd.org


                                             /s/ Jason St. Julien
                                             JASON ST. JULIEN
                                             Assistant United States Attorney
                                             1801 California St., Suite 1600
                                             Denver, Colorado 80202
                                             Phone: (303) 454-0100
                                             Fax: (303) 454-0405
                                             E-mail: Jason.St.Julien@usdoj.gov
                                             Attorney for the United States




                                         3
